DETAILED ACTION
Claims 1, 6, 9,11, 15,20-23, 27-28, 36-39, 42-43, 47 and 51 are pending and subject to a restriction and/or election requirement.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 6, 9, 11, 15 and 20, drawn to a method of maturing functionally immature cardiomyocytes, the method comprising: a) providing a system configured to culture, electrically pace, and monitor beating of beating cells; b) culturing immature cardiomyocytes in the system; c) monitoring the immature cardiomyocytes to characterize cardiomyocyte beating as synchronized or not synchronized; and d) if synchronized, electrically pacing the immature cardiomyocytes according to a pulse profile that induces maturation until the immature cardiomyocytes mature into functionally adult cardiomyocytes.

II, claim(s) 21-23, 27-28 and 36-37, drawn to a method of characterizing an effect of a compound on cardiomyocyte beating, the method comprising: a) providing a system configured to culture, electrically pace, and monitor beating of beating cells; b) culturing immature cardiomyocytes in the system; c) electrically pacing the immature cardiomyocytes according to a pulse profile until the cardiomyocytes are functionally mature; d) adding a compound suspected of having an effect on cardiomyocyte beating force or cardiomyocyte beating rate to the functionally mature cardiomyocytes; e) electrically monitoring the cultured cardiomyocytes before and after compound addition; f) determining before and after the compound addition, at least one parameter that characterizes a beating force or a beating rate; g) comparing the determined at least one parameter before and after the compound addition thereby identifying a difference in response to the compound addition; and h) characterizing the compound as:  a positive inotropic compound if the beating force increases after compound addition or a negative inotropic compound if the beating force decreases after compound addition, and/or a positive chronotropic compound if the beating rate increases after the compound addition or a negative chronotropic compound if the beating rate decreases after the compound addition.

Group III, claim(s) 38-39, 42-43, 47 and 51, drawn to a method of characterizing an effect of a compound on cardiomyocyte beating, the method comprising: a) providing a system configured to culture, electrically pace, and monitor beating of beating cells; b) culturing two populations of immature cardiomyocytes in the system; c) adding a compound suspected of having an effect on cardiomyocyte maturation to one of the populations of immature electrically pacing the two populations of immature cardiomyocytes according to a pulse profile that functionally matures immature cardiomyocytes until at least one of the two populations of cardiomyocytes is functionally mature; and e) characterizing the compound as further driving maturation if the population with compound addition functionally matures before the other cardiomyocyte population.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a) providing a system configured to culture, electrically pace, and monitor beating of beating cells; b) culturing immature cardiomyocytes in the system; c) and electrically pacing the immature cardiomyocytes  into functionally adult cardiomyocytes  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sun et al. (Methods Volume 101, 15 May 2016, Pages 21-26).
Sun et al. teach human pluripotent stem cells (hPSCs)-derived cardiomyocytes (hPSC-CMs) represent a potential indefinite cell supply for cardiac tissue engineering and possibly regenerative medicine applications. However, these cells are immature compared with adult ventricular cardiomyocytes. In order to overcome this limitation, an engineered platform (i.e. a system), called biowire, was devised to provide cultured cardiomyocytes important biomimetic cues present during embryo development, such as three-dimensional cell culture, extracellular matrix composition, soluble factors and pacing through electrical stimulation, to induce the maturation of hPSC-CMs in vitro (Abstract). Sun shows in supplementary video 3 human cardiac biowires beating synchronously and spontaneously between 2 d and 3 d after seeding (i.e. monitoring).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094. The examiner can normally be reached Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571- 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632